Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation wherein counsel for the respective parties have agreed that the issues in said appeals are the same in all material respects as the issues decided in United States v. Pitcairn, C. A. D. 334, and the record in said ease has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals are the values found by the appraiser, less any additions made by the importer on entry by reason of advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.